              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL ROSA-DIAZ,                             :      Civil No. 1:17-CV-2215
                                               :
             Plaintiff,                        :      (Judge Rambo)
                                               :
             v.                                :
                                               :      (Magistrate Judge Carlson)
LAUREL HARRY, et al.,                          :
                                               :
             Defendants.                       :

                   MEMORANDUM OPINION AND ORDER

      I.     Statement of Facts and of the Case

      This is a pro se state prisoner civil rights lawsuit. One of the surviving claims

in this case is an Eighth Amendment conditions of confinement claim brought by

Rosa-Diaz who alleges that in March and April of 2017, while he was a state prisoner

housed at the State Correctional Institution (SCI) Camp Hill, he was housed in a cell

where “there were human feces inside the air conditioner and exhaust ventilations

[in his new cell]; . . . the plumbing for the hot water did not work and plaintiff did

not had [sic] access to hot water; . . . the exhaust air ventilation was broken and

inoperative and; . . . the cell smelled of urine and feces.” (Doc. 12-1, ¶ 36.)

      With the issues in this litigation framed in this fashion, Rosa-Diaz has filed a

second motion to compel production of certain information from the defendants.

(Doc. 77.) In this motion, Rosa-Diaz follows up on prior requests for production of

videos or documents relating to a June 2017 incident involving another inmate, Eric

                                           1
Maple, who allegedly refused at that time to enter the cell formerly occupied by

Rosa-Diaz because of the lingering presence of human waste in the cell.

      We previously found on December 4, 2018, that this information relating to

other complaints about the conditions in this cell, made shortly after Rosa-Diaz

vacated the cell, was potentially relevant to the issues raised in this lawsuit.

Accordingly, we entered an order directing the defendants to notify Rosa-Diaz if any

prison records or videos reveal that inmate Eric Maple complained about the

condition of the cell formerly occupied by Rosa-Diaz shortly after Rosa-Diaz

vacated that cell in the spring and summer of 2017. (Doc. 49.) Inmate Maple was

later deposed and apparently corroborated the fact that he refused to enter the cell

vacated by Rosa-Diaz because it was fouled by human waste. Thus, Maple has

provided relevant information that corroborated Rosa-Diaz’s claims regarding the

condition of this cell.

      It was against this backdrop that Rosa-Diaz filed in instant motion to compel,

seeking discovery of prison videos or grievances involving inmate Maple which

would further corroborate Maple’s statements concerning his complaints regarding

the condition of this cell in June of 2017. (Doc. 77.) The defendants have responded

to this motion by arguing that Maple’s testimony confirming his complaints

regarding the condition of the cell fulfilled their discovery obligations under our

December 2018 order. While we understand the defendants’ potential confusion in


                                         2
this regard, for the reasons set forth below we believe that Rosa-Diaz is entitled to

the additional information he seeks. Therefore, this motion to compel will be

granted.

      II.    Discussion

      Several basic guiding principles inform our resolution of the instant discovery

dispute. At the outset, Rule 37 of the Federal Rules of Civil Procedure governs

motions to compel discovery, and provides that:

      (a) Motion for an Order Compelling Disclosure or Discovery
      (1) In General. On notice to other parties and all affected persons, a
      party may move for an order compelling disclosure or discovery. . . .

Fed. R. Civ. P. 37(a).

      The general scope of discovery is defined by Federal Rule of Civil Procedure

26(b)(1) in the following terms:

      Parties may obtain discovery regarding any nonprivileged matter that
      is relevant to any party's claim or defense and proportional to the
      needs of the case, considering the importance of the issues at stake
      in the action, the amount in controversy, the parties' relative access
      to relevant information, the parties' resources, the importance of the
      discovery in resolving the issues, and whether the burden or expense
      of the proposed discovery outweighs its likely benefit. Information
      within this scope of discovery need not be admissible in evidence to
      be discoverable.

Fed. R. Civ. P. 26(b)(1).

      Issues relating to the scope of discovery permitted under Rule 26 rest in the

sound discretion of the court. Wisniewski v. Johns–Manville Corp., 812 F.2d 81, 90


                                         3
(3d Cir. 1987). Thus, a court's decisions regarding the conduct of discovery, and

whether to compel disclosure of certain information, will be disturbed only upon a

showing of an abuse of discretion. Marroquin–Manriquez v. I.N.S., 699 F.2d 129,

134 (3d Cir. 1983). See Wertz v. GEA Heat Exchangers Inc., No. 1:14-CV-1991,

2015 WL 8959408, at *1 (M.D. Pa. Dec. 16, 2015). This broad discretion extends to

discovery rulings by magistrate judges. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs. Nat'l
      Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United States,
      943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a magistrate
      judge's discovery ruling “is entitled to great deference and is reversible
      only for abuse of discretion.” Kresefky v. Panasonic Commc'ns and
      Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also Hasbrouck v.
      BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45 (N.D.N.Y.1999)
      (holding that discovery rulings are reviewed under abuse of discretion
      standard rather than de novo standard); EEOC v. Mr. Gold, Inc., 223
      F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a magistrate judge's
      resolution of discovery disputes deserves substantial deference and
      should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      This discretion is guided, however, by certain basic principles. Thus, when

assessing discovery disputes we are enjoined that:

      “Discovery need not be perfect, but discovery must be fair.”
      Boeynaems v. LA Fitness Int'l, LLC, 285 F.R.D. 331, 333 (E.D. Pa.

                                          4
      2012) (Baylson, J.). “The responses sought must comport with the
      traditional notions of relevancy and must not impose an undue burden
      on the responding party.” Hicks v. Arthur, 159 F.R.D. 468, 470 (E.D.
      Pa. 1995). “[T]he scope of [ ] discovery is not without limits.” Kresefky
      v. Panasonic Commc'ns & Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996).
      As such, “[d]iscovery should be tailored to the issues involved in the
      particular case.” Id.

      Fassett v. Sears Holdings Corp., 319 F.R.D. 143, 149 (M.D. Pa. 2017).

      Further, in making these judgments:

      To determine the scope of discoverable information under Rule
      26(b)(1), the Court looks initially to the pleadings.” Trask v. Olin Corp.,
      298 F.R.D. 244, 263 (W.D. Pa. 2014) (Fischer, J.). In ascertaining
      which materials are discoverable and which are not, a district court
      must further distinguish between requests that “appear[ ] reasonably
      calculated to lead to the discovery of admissible evidence,” Bell v.
      Lockheed Martin Corp., 270 F.R.D. 186, 191 (D.N.J. 2010), and
      demands that are “overly broad and unduly burdensome.” Miller v.
      Hygrade Food Products Corp., 89 F.Supp.2d 643, 657 (E.D. Pa. 2000).

      Id.

      A party moving to compel discovery bears the initial burden of proving the

relevance of the requested information. Morrison v. Philadelphia Housing Auth., 203

F.R.D. 195, 196 (E.D.Pa. 2001). Once that initial burden is met, “the party resisting

the discovery has the burden to establish the lack of relevance by demonstrating that

the requested discovery (1) does not come within the broad scope of relevance as

defined under Fed.R.Civ.P. 26(b)(1), or (2) is of such marginal relevance that the

potential harm occasioned by discovery would outweigh the ordinary presumption

in favor of broad disclosure.” In re Urethane Antitrust Litigation, 261 F.R.D. 570,

573 (D.Kan. 2009).
                                          5
      With respect to Rosa-Diaz’s conditions of confinement claim, a pivotal issue

in this litigation is the condition of the cell vacated by the plaintiff in the Spring of

2017. We have already concluded that evidence provided by another inmate, Eric

Maple, who staff attempted to place in that cell in June of 2017, was potentially

relevant to this issue. Moreover, the parties apparently concede that Maple

confirmed that the cell was fouled with human waste and he objected to entering the

cell because of its condition. While this evidence is relevant, Maple’s testimony,

standing alone, does not in our view fully discharge the defendants’ discovery

obligations on this score.

      As we noted in December of 2018 when we granted Rosa-Diaz’s prior motion

to compel:

      Rosa-Diaz is not seeking the video as much as he is searching for
      corroboration that his former cell was fouled with human waste.
      Contemporaneous complaints that this cell had been fouled by human
      waste would have some relevance to the issues presented in this lawsuit.
      Therefore, to the extent that videos or other evidence in the defendants’
      possession, custody or control reflects that inmate Maple complained
      about the condition of the cell formerly occupied by Rosa-Diaz shortly
      after Rosa-Diaz vacated that cell in the spring and summer of 2017 the
      defendants will be directed to notify Rosa-Diaz of the existence of those
      complaints.

(Doc. 49 at 9.)

Implicit in our December 2018 ruling was our finding that evidence of these

complaints by inmate Maple would be relevant because it would tend to confirm the

condition of the cell at about the time of the events which form the basis for Rosa-

                                           6
Diaz’s conditions of confinement claim. While our prior admonition that “the

defendants . . . be directed to notify Rosa-Diaz of the existence of those complaints,”

may have been ambiguous, confused the defense, and led the defendants to believe

that Maple’s testimony, standing alone, fully discharged their discovery obligations,

we believe that those discovery obligations are more extensive and call for the

production of evidence confirming and corroborating Maple’s testimony concerning

his complaint regarding the condition of the cell. We reach this conclusion because

we find at a minimum that this evidence may constitute a prior consistent statement

by Maple, further confirming and corroborating his testimony that he made

contemporaneous complaints regarding this condition of this cell shortly after Rosa-

Diaz was removed from the cell. As a prior consistent statement, these reports and

videos would arguably be relevant and admissible under Rule 801(d)(1)(B) of the

Federal Rules of Evidence.

      Therefore, we now clarify our prior ruling. Finding that this evidence is

potentially relevant and therefore discoverable, IT IS ORDERED that the defendants

produce any videos, reports or other complaints describing the condition of this cell

in their possession, custody or control within the next 30 days.

      An appropriate order follows.




                                          7
      III.   Order


      AND NOW this 18th day of September 2019, in accordance with the

accompanying Memorandum Opinion, IT IS ORDERED that the plaintiff’s motion

to compel, (Doc. 77) is GRANTED as follows: Within the next 30 days the

defendants are ORDERED to produce any videos, reports or other complaints which

reveal that inmate Eric Maple complained about the condition of the cell formerly

occupied by Rosa-Diaz shortly after Rosa-Diaz vacated that cell in the spring and

summer of 2017, along with any videos, reports or complaints which describe the

condition of this cell in the spring or summer of 2017, that are in their possession,

custody or control.


                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge




                                         8
